EXHIBIT 10.14
ANIXTER INC.
DEFERRED COMPENSATION PLAN
2005 RESTATEMENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE
ARTICLE I—PURPOSE; EFFECTIVE DATE
    1  
1.1 Purpose
    1  
1.2 Effective Date
    1  
 
       
ARTICLE II—DEFINITIONS
    1  
 
       
2.1 Account
    1  
2.2 Affiliate
    1  
2.3 Beneficiary
    1  
2.4 Board
    1  
2.5 Bonus
    2  
2.6 Code
    2  
2.7 Committee
    2  
2.8 Company
    2  
2.9 Compensation
    2  
2.10 Deferral Commitment
    2  
2.11 Deferral Period
    2  
2.12 Determination Date
    2  
2.13 Disability
    2  
2.14 Earnings
    3  
2.15 Earnings Rate
    3  
2.16 ERISA
    3  
2.17 Financial Hardship
    3  
2.18 Key Employee
    3  
2.19 Parent
    4  
2.20 Parent Board
    4  
2.21 Participant
    4  
2.22 Participating Employer
    4  
2.23 Participation Agreement
    4  
2.24 Performance-Based Enhancement
    4  
2.25 Person
    4  
2.26 Plan
    4  
2.27 Qualified 401(k) Plan
    5  
2.28 Retirement
    5  
2.29 Salary
    5  
2.30 Settlement Date
    5  
2.31 Separation from Service
    5  
2.32 Valuation Date
    5  

(i)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE
ARTICLE III—ELIGIBILITY AND DEFERRAL COMMITMENTS
    5  
 
       
3.1 Eligibility and Participation
    6  
3.2 Deferral Commitment
    6  
3.3 Modification of Deferral Commitment
    6  
 
       
ARTICLE IV—DEFERRED COMPENSATION ACCOUNTS
    6  
 
       
4.1 Accounts
    7  
4.2 Matching Contribution
    7  
4.3 Determination of Accounts
    7  
4.4 Vesting of Accounts
    7  
4.5 Tax Withholding
    7  
4.6 Statement of Account
    7  
 
       
ARTICLE V—PLAN BENEFITS
    8  
 
       
5.1 Payments to Key Employees
    8  
5.2 Retirement Benefit
    8  
5.3 Disability Benefit
    9  
5.4 Separation from Service Prior to Retirement Benefit
    10  
5.5 Death Benefit
    11  
5.6 Accounts of $5,000 or Less
    12  
5.7 Withholding on Benefit Payments
    13  
5.8 Payment to Guardian
    13  
 
       
ARTICLE VI—OTHER DISTRIBUTIONS
    13  
 
       
6.1 Early Withdrawals
    13  
6.2 Financial Hardship Distributions
    14  
6.3 Accelerated Distribution
    14  
 
       
ARTICLE VII—BENEFICIARY DESIGNATION
    15  
 
       
7.1 Beneficiary Designation
    15  
7.2 Changing Beneficiary
    15  
7.3 No Beneficiary Designation
    15  
7.4 Effect of Payment
    15  
 
       
ARTICLE VIII—ADMINISTRATION
    15  
 
       
8.1 Committee; Duties
    15  
8.2 Agents
    16  
8.3 Binding Effect of Decisions
    16  
8.4 Indemnity of Committee
    16  

(ii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE
ARTICLE IX—CLAIMS PROCEDURE
    16  
 
       
9.1 Claim
    16  
9.2 Initial Claim Review
    16  
9.3 Review of Claim
    17  
 
       
ARTICLE X—AMENDMENT AND TERMINATION OF THE PLAN
    17  
 
       
10.1 Amendment
    17  
10.2 Participating Employer’s Right to Withdraw
    18  
10.3 Plan Termination
    18  
 
       
ARTICLE XI—MISCELLANEOUS
    19  
 
       
11.1 Unfunded Plan
    19  
11.2 Unsecured General Creditor
    20  
11.3 Trust Fund
    20  
11.4 Nonassignability
    20  
11.5 Compliance with Internal Revenue Code Section 409A
    20  
11.6 Not a Contract of Employment
    21  
11.7 Protective Provisions
    21  
11.8 Governing Law
    21  
11.9 Validity
    21  
11.10 Notice
    21  
11.11 Successors
    22  
 
       
APPENDIX A—CALCULATION OF EARNINGS AND PERFORMANCE-BASED ENHANCEMENT
       

(iii)



--------------------------------------------------------------------------------



 



ANIXTER INC.
DEFERRED COMPENSATION PLAN
2005 RESTATEMENT
ARTICLE I—PURPOSE; EFFECTIVE DATE
1.1 Purpose
     Anixter Inc. (the “Company”) adopts this Deferred Compensation Plan (the
“Plan”) to provide, in a tax-efficient manner, supplemental funds for retirement
or death for certain employees of the Company and Participating Employers. It is
intended that the Plan will aid in attracting and retaining employees of
exceptional ability by providing them with this benefit.
     The purpose of this restatement is to bring the Plan into compliance with
Code Section 409A.
1.2 Effective Date
     The Plan, effective as of January 1, 1995, was amended and restated
effective January 1, 1999 and is amended and restated as of January 1, 2005.
ARTICLE II—DEFINITIONS
     Whenever used in this document, the following terms shall have the meanings
indicated, unless a contrary or different meaning is expressly provided:
2.1 Account
     “Account” means the record or records maintained by a Participating
Employer for each Participant in accordance with Article IV with respect to any
deferral of Compensation pursuant to this Plan.
2.2 Affiliate
     “Affiliate” means with respect to any Person, any entity controlled by,
under the control of, under common control with such Person within the meaning
of the Securities Exchange Act of 1934.
2.3 Beneficiary
     “Beneficiary” means the Person entitled under Article VII to receive any
Plan benefits payable after a Participant’s death.
2.4 Board
     “Board” means the Board of Directors of the Company.
PAGE 1 — ANIXTER INC. DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



2.5 Bonus
     “Bonus” means the remuneration earned by a Participant for the performance
of services for a Participating Employer during a Deferral Period, including
amounts thereof deferred under an agreement entered into pursuant to either Code
Section 125 or Code Section 401(k), regular performance bonus amounts (including
commissions), but excluding base and overtime pay, car allowances, cost of
living allowances, other extraordinary payments and any amounts received under a
stock option, phantom stock option or similar long-term incentive plan.
2.6 Code
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and all regulations and other guidance promulgated thereunder.
2.7 Committee
     “Committee” means the Anixter Inc. Employee Benefits Administrative
Committee which is appointed by the Board to administer the Plan pursuant to
Article VIII.
2.8 Company
     “Company” means Anixter Inc., a Delaware corporation, and its successors
and assigns.
2.9 Compensation
     “Compensation” means the Salary and Bonuses payable by a Participating
Employer to the Participant for the performance of services, determined before
reduction for amounts deferred under this Plan.
2.10 Deferral Commitment
     “Deferral Commitment” means an election to defer Compensation and the
corresponding distribution election, made by a Participant pursuant to Articles
III, V and VI, and for which a Participation Agreement has been submitted by the
Participant to the Committee.
2.11 Deferral Period
     “Deferral Period” means the calendar year in which Compensation is earned
by a Participant.
2.12 Determination Date
     “Determination Date” means the last day of each calendar month.
2.13 Disability
     With respect to Accounts that are accrued and vested as of December 31,
2004, including Earnings thereon after such date, “Disability” and/or “Disabled”
means a physical or mental condition which, in the opinion of the Committee,
prevents the Participant from satisfactorily performing the Participant’s usual
duties for a Participating Employer. The Committee shall determine the existence
of the Disability
PAGE 2 — ANIXTER INC. DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



and may rely on advice from a medical examiner, medical reports, and other
evidence satisfactory to the Committee in making the determination.
     With respect to Accounts accrued or vested after December 31, 2004,
including Earnings thereon after that date, “Disability” and/or “Disabled” means
the Participant is:
     (a) Unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or
     (b) By reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Participating Employer; or
     (c) Determined to be totally disabled by the Social Security Administration
or the Railroad Retirement Board.
2.14 Earnings
     “Earnings” means the amount of growth that is credited to an Account on
each Determination Date in a calendar year based on the Earnings Rate. Earnings
shall be calculated as set forth in Appendix A.
2.15 Earnings Rate
     “Earnings Rate” means a rate equal to the nominal annual yield of the
average of the ten (10) year Treasury Note yield for the three (3) months of the
previous quarter, as published by the Federal Reserve Board (or any
substantially similar index selected by the Board), times one hundred forty
percent (140%).
2.16 ERISA
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
2.17 Financial Hardship
     “Financial Hardship” means a severe financial hardship to the Participant
or the Beneficiary resulting from a sudden and unexpected illness or accident of
the Participant or Beneficiary, the Participant’s or Beneficiary’s spouse, or of
a dependent of the Participant or Beneficiary, loss of the Participant’s or
Beneficiary’s property due to casualty, or other extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant or Beneficiary. Financial Hardship shall be determined by the
Committee on the basis of information supplied by the Participant or Beneficiary
in accordance with the standards set forth by the Committee.
2.18 Key Employee
     “Key Employee” means a “specified employee” as defined in Code
Section 409A(a)(2)(B)(i).
PAGE 3 — ANIXTER INC. DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



2.19 Parent
     “Parent” means Anixter International Inc., a Delaware corporation, and its
successors and assigns.
2.20 Parent Board
     “Parent Board” means the Board of Directors of the Parent.
2.21 Participant
     “Participant” means an eligible employee under Article III who has elected
to defer Compensation for a Deferral Period under this Plan and who has not yet
received full benefits hereunder.
2.22 Participating Employer
     “Participating Employer” means the Company and any subsidiary or Affiliate
of the Company designated by the Board as a Participating Employer under the
Plan, as long as such designation has become effective and continues in effect.
The designation as a Participating Employer shall become effective only upon the
acceptance of such designation and the formal adoption of the Plan by a
Participating Employer. A Participating Employer may revoke its acceptance of
designation as a Participating Employer at any time, but until it makes such
revocation, all of the provisions of this Plan and any amendments thereto shall
apply to the Participants and Beneficiaries of the Participating Employer.
2.23 Participation Agreement
     “Participation Agreement” means the agreement, whether in writing or
electronically transmitted, submitted by a Participant to the Committee pursuant
to Article III prior to the beginning of a Deferral Period for which a Deferral
Commitment is made.
2.24 Performance-Based Enhancement
     “Performance-Based Enhancement” means up to two (2) percentage points per
year in additional Earnings if the Company attains certain quarterly performance
goals, which goals and the amount of additional Earnings to be credited for the
achievement thereof, shall be established by the Board from time to time and
credited at the end of each calendar quarter. A Participant must be employed by
a Participating Employer for at least one-half of the quarter to be eligible to
receive a Performance-Based Enhancement for that quarter. Performance-Based
Enhancement shall be calculated as set forth in Appendix A.
2.25 Person
     “Person” means any individual or any trust, corporation, partnership,
limited liability company, limited liability partnership, or other entity.
2.26 Plan
     “Plan” means this Anixter Inc. Deferred Compensation Plan as amended from
time to time.
PAGE 4 — ANIXTER INC. DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



2.27 Qualified 401(k) Plan
     “Qualified 401(k) Plan” means the Anixter Inc. Employee Savings Plan, or
any successor defined contribution plan maintained by the Company that qualifies
under Code Section 401(a).
2.28 Retirement
     “Retirement” means a Participant’s Separation from Service on or after the
Participant’s attainment of age fifty-five (55).
2.29 Salary
     “Salary” means the base remuneration and overtime earned by a Participant
for the performance of services for a Participating Employer during a Deferral
Period, including amounts thereof deferred under an agreement entered into
pursuant to Code Section 125 or Code Section 401(k), but excluding regular
performance bonus amounts (including commissions), car allowances, cost of
living allowances, other extraordinary payments and any amounts received under a
stock option, phantom stock option or similar long-term incentive plan.
2.30 Settlement Date
     “Settlement Date” means the first day of a month in which a lump-sum
payment and/or the first of a series of installment payments is made.
2.31 Separation from Service
     “Separation from Service” means the Participant’s “termination of
employment” with all Participating Employers and any affiliated or subsidiary
entity of such Participating Employers that is considered to be part of a
controlled group with the Company pursuant to Code Section 414(b) or (c), except
that in applying Code Section 1563 “fifty percent” shall be substituted for
“eighty percent” (herein referred to as the “controlled group”). Whether a
“termination of employment” has occurred is determined based on whether the
facts and circumstances indicate that the Participating Employer and the
Participant reasonably anticipate that no further services will be performed for
any member of the controlled group after a certain date or that the level of
bona fide services the Participant will perform after such date (whether as an
employee or as an independent contractor) will permanently decrease to no more
than twenty percent (20%) of the average level of bona fide services performed
(whether as an employee or independent contractor) over the immediately
preceding thirty-six (36) months (or the full period of services to all members
of the controlled group if the Participant has been providing services to the
Participating Employer for less than thirty-six (36) months).
2.32 Valuation Date
     “Valuation Date” means the last day of the month in which a Participant no
longer performs services for a Participating Employer due to Retirement,
Disability, Separation from Service or death.
ARTICLE III—ELIGIBILITY AND DEFERRAL COMMITMENTS
PAGE 5 — ANIXTER INC. DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



3.1 Eligibility and Participation
     (a) Eligibility. All employees designated by a Participating Employer as
eligible employees and approved by the Board shall be entitled to participate in
the Plan.
     (b) Participation. An eligible employee may elect to participate in the
Plan with respect to any Deferral Period by submitting a Participation Agreement
to the Committee by the last day of the taxable year immediately preceding the
Deferral Period for which the Deferral Commitment is made.
     (c) Part-Year Participation. If an employee first becomes eligible to
participate after the commencement of a Deferral Period, a Participation
Agreement may be submitted to the Committee within thirty (30) days following
the date he becomes eligible to participate in the Plan. The Participation
Agreement shall be effective only with regard to Compensation earned following
such submission.
3.2 Deferral Commitment
     (a) Election by Participant. A Participant may make a Deferral Commitment
of a certain percentage, not to exceed fifty percent (50%), of Salary and/or a
certain percentage, not to exceed one hundred percent (100%), of any Bonus
earned during a Deferral Period. An election may also be stated as a specified
dollar amount. Notwithstanding any provision to the contrary contained in this
Plan or in any Participation Agreement, no Deferral Commitment shall operate to
reduce any amount payable to the Company under any arrangement providing for or
which would permit such amounts to be withheld from Salary or Bonuses otherwise
due to a Participant provided, however, that such reduction or offset for
amounts not grandfathered shall not exceed $5,000, and shall be made at the same
time and in the same amount as the debt would have otherwise been due and
collected from the Participant.
     (b) Minimum Deferral Election. The minimum Deferral Commitment with respect
to Salary or Bonus shall be two thousand four hundred dollars ($2,400) if the
Participant elects a stated dollar amount, or three percent (3%) if a percent of
Salary and/or Bonus is elected, per Deferral Period. These minimums apply
separately to each of the Salary and Bonus elections.
     (c) Termination of Deferral Commitment. Upon a Participant’s Separation
from Service, all Deferral Commitments for the current Deferral Period shall be
null and void and no further Compensation shall be credited to the Participant’s
Account.
3.3 Modification of Deferral Commitment
     A Deferral Commitment shall be irrevocable except that a Participant’s
Deferral Commitment may be cancelled by the Committee, in its sole discretion,
only in the event a Participant suffers a Financial Hardship. The Participant
shall not be eligible to make another Deferral Commitment until the Deferral
Period that commences at least twelve (12) months after the date the Deferral
Commitment is modified.
ARTICLE IV—DEFERRED COMPENSATION ACCOUNTS
PAGE 6 — ANIXTER INC. DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



4.1 Accounts
     For record-keeping purposes only, the Participating Employer shall maintain
an Account for each Participant who makes a Deferral Commitment in any Deferral
Period. Amounts credited in each Deferral Period shall be maintained in separate
accounts. The combined values of the separate accounts for each Participant
shall constitute an Account.
4.2 Matching Contribution
     If a Participant defers into the Qualified 401(k) Plan the maximum elective
percentage that the Participating Employer matches under Code Section 401(m) in
each payroll period during a Deferral Period and is employed by any
Participating Employer on December 31 of such Deferral Period, the Participating
Employer shall credit a matching contribution as of the January 1 following such
Deferral Period to the Participant’s Account equal to any matching contribution
which would have been credited to the Participant’s Qualified 401(k) Plan but
for the Participant’s participation in this Plan.
4.3 Determination of Accounts
     Each Account shall be adjusted as of each Determination Date and shall
consist of:
     (a) The balance of the Account as of the immediately preceding
Determination Date;
     (b) Any Compensation credited to the Account since the immediately
preceding Determination Date. Compensation shall be credited to the Account as
of the date it would otherwise have been paid but for the Deferral Commitment;
     (c) Any Performance-Based Enhancement not previously credited;
     (d) Earnings creditable since the immediately preceding Determination Date;
     (e) Matching Contributions not previously credited;
     (f) Less any distributions from the Account since the immediately preceding
Determination Date.
4.4 Vesting of Accounts
     Each Participant shall be one hundred percent (100%) vested at all times in
all amounts credited to the Participant’s Account and all Earnings thereon.
4.5 Tax Withholding
     Any withholding of taxes or other amounts with respect to deferred
Compensation that is required by state, federal, or local law shall be withheld
from the Participant’s corresponding nondeferred Compensation to the maximum
extent possible and any remaining amount required to be withheld shall reduce
the amount credited to the Participant’s Account.
4.6 Statement of Account
PAGE 7 — ANIXTER INC. DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



     A statement shall be issued on a quarterly basis by the Participating
Employer to each Participant setting forth the Participant’s Account balance
under the Plan as of the immediately preceding Determination Date.
ARTICLE V—PLAN BENEFITS
5.1 Payments to Key Employees
     (a) Accounts Affected. This paragraph 5.1 shall only apply to Account
balances accrued or vested after December 31, 2004, including Earnings thereon
after that date.
     (b) Six-Month Delay. Notwithstanding anything herein to the contrary, if,
on a Participant’s date of Separation from Service not due to death or
Disability, such Participant is a Key Employee, no benefit shall be paid from
this Plan sooner than the first day of the month that is at least six (6) months
after the Participant’s date of Separation from Service.
     (c) Installment Payments. If a Key Employee’s benefits are to be paid in a
series of monthly installments, the benefit shall be determined as if payments
commenced as originally provided under the Plan and the first payment to the
Participant shall include an amount equal to the sum of the periodic payments
which would have been paid to such Participant but for the six (6) month delay
required by Code Section 409A(a)(2)(B)(i).
5.2 Retirement Benefit
     (a) Benefit Amount. Upon Retirement, the Participating Employer shall pay
to the Participant a benefit equal to the balance in the Participant’s Account
as of the Valuation Date. After the Valuation Date, Earnings shall continue to
accrue on the Participant’s Account at the Earnings Rate until all payments have
been made under this Section 5.2.
     (b) Commencement. The Settlement Date shall be no more than sixty-five
(65) days after the Valuation Date, or in the case of a Participant subject to
Section 5.1, no more than sixty-five (65) days after the first (1st) day of the
seventh (7th) month following Separation from Service.
     (c) Form of Payment. Subject to subsection (f) herein and Section 5.6, the
Retirement benefit attributable to a Deferral Commitment shall be paid in one
(1) of the following forms as elected by the Participant:
     (i) A lump-sum payment;
     (ii) With respect to Account balances accrued and vested as of December 31,
2004, including Earnings thereon after such date, in monthly installments not to
exceed one hundred twenty (120), and with respect to Account balances accrued or
vested after December 31, 2004, including Earnings thereon after that date, in
monthly installments not to exceed one hundred eighty (180); or
     (iii) A combination of (i) and (ii) above.
          If no election is made by the Participant, the benefit shall be paid
in a lump sum.
PAGE 8 — ANIXTER INC. DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



     (d) Change in Form of Payment. Notwithstanding (c) above, a Participant may
elect to change the form of payment for any one (1) or more Deferral Periods by
filing a new election form with the Committee. The new election shall supersede
the prior form of payment designation provided:
     (i) With respect to Account balances accrued and vested as of December 31,
2004, including Earnings thereon after such date, it is filed with the Committee
at least two (2) calendar years prior to the year of Retirement; and
     (ii) With respect to Account balances accrued or vested after December 31,
2004, including Earnings thereon after that date, it is filed with the Committee
at least twelve (12) months prior to the date any amounts are to be distributed,
the time or schedule of any payment is not accelerated except in accordance with
Code Section 409A(a)(3), and the payment of such balances does not occur or
commence until a date that is at least five (5) years later than the date the
payment(s) would otherwise have been made or begun. If a Participant elects to
change the form of Retirement payment for any one (1) or more Deferral Periods,
any distribution due as a result of Separation from Service for any reason other
than Disability or death shall not commence until a date that is at least five
(5) years later than the date the payment(s) would otherwise have been made or
begun for the applicable Account balances affected by such change.
     (e) Installments. If payments are made in monthly installments, the amount
of the installments shall be redetermined each January 1 based upon the
remaining Account balance, the remaining number of installments and the Earnings
Rate.
     The entitlement to a series of installment payments shall be deemed an
entitlement to a single payment.
     (f) Small Accounts. Solely with respect to Account balances accrued and
vested as of December 31, 2004, including Earnings thereon after such date, on
the Valuation Date, if the Participant’s Account balance is less than the
Participant’s Salary rate in effect at the Participant’s Retirement, the benefit
may, at the Participating Employer’s option, be paid in a lump sum as soon as
administratively feasible but not more than ninety (90) days after the date of
Retirement.
5.3 Disability Benefit
     (a) Benefit Amount. If a Participant is determined to be Disabled, the
Participating Employer shall pay to the Participant a benefit equal to the
balance in the Participant’s Account as of the Valuation Date. After the
Valuation Date, Earnings shall continue to accrue on the Participant’s Account
until all payments have been made under this Section 5.3, but shall be
determined based on the Earnings Rate without the one hundred forty percent
(140%) multiplier, except that a Participant who is employed for at least
one-half of the month in which Disability occurs shall receive the one hundred
forty percent (140%) multiplier on the Earnings Rate to the end of such month.
     (b) Commencement of Benefits:
PAGE 9 — ANIXTER INC. DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



     (i) The Settlement Date shall be no more than sixty-five (65) days after
the Valuation Date unless the Participant has elected a later Settlement Date
pursuant to subparagraph (ii) herein.
     (ii) Notwithstanding subparagraph (i) above, a Participant may elect to
defer receipt of his benefits under this Section 5.3 by specifying an alternate
Settlement Date in an election form filed with the Committee.
     (iii) In no event shall the Settlement Date be later than the last to occur
of:
     (A) Attainment of age fifty-five (55); or
     (B) Within sixty-five (65) days of the Participant’s Disability.
     (c) Form of Payment. A Participant may elect to have his Account balance
paid in any manner described in Section 5.2(c) of the Plan. If the Participant
does not make an election, the benefit shall be paid in a single lump sum. A
Participant may elect to receive Account balances accrued or vested after
December 31, 2004, including Earnings thereon after that date, in a manner that
is different from his election with respect to Account balances that were
accrued and vested as of December 31, 2004, including Earnings thereon after
such date.
     (d) Change in Form and Time of Payment. Notwithstanding (c) above, a
Participant may elect to change the form and time of payment by filing a new
election form with the Committee. The new election shall supersede the
Participant’s prior elections, provided:
     (i) With respect to Account balances accrued and vested as of December 31,
2004, including Earnings thereon after such date, it is filed with the Committee
at least two (2) calendar years prior to the year any amounts are to be
distributed, and
     (ii) With respect to Account balances accrued or vested after December 31,
2004, including Earnings thereon after that date, it is filed with the Committee
at least twelve (12) months prior to the date any amounts are to be distributed
and the time or schedule of any payment is not accelerated except in accordance
with Code Section 409A(a)(3).
     (e) Installments. If payments are made in monthly installments, the amount
of the installments shall be redetermined each January 1 based upon the
remaining Account balance, the remaining number of installments and the Earnings
Rate, without the one hundred forty percent (140%) multiplier.
     The entitlement to a series of installment payments shall be deemed an
entitlement to a single payment.
5.4 Separation from Service Prior to Retirement Benefit
     (a) Benefit Amount. If a Participant has a Separation from Service
(voluntarily or involuntarily) for any reason other than Retirement, Disability
or death, the Participating Employer shall pay to the Participant a benefit
equal to the balance in the Participant’s Account as of the Valuation Date
pursuant to this Section 5.4. After the Valuation Date, Earnings shall continue
to accrue on the Participant’s Account until all payments have been made under
this Section 5.4,
PAGE 10 — ANIXTER INC. DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



based on the Earnings Rate without the one hundred forty percent (140%)
multiplier, except that a Participant who is employed for at least one-half of
the month in which Separation from Service occurs shall receive the one hundred
forty percent (140%) multiplier on the Earnings Rate to the end of such month.
     (b) Commencement.
     (i) Solely with respect to Account balances accrued and vested as of
December 31, 2004, including Earnings thereon after such date, unless the
Participant elects a later date by filing a new election form with the
Committee, the Settlement Date shall be the first day in January of the calendar
year two (2) years following the year of Separation from Service. However, no
benefit shall be paid with respect to a Deferral Period until the fifth
anniversary of the commencement of the year in which the Deferral Period amount
is credited to such Participant’s Account. Such election form shall be filed
with the Committee at least two (2) calendar years prior to the year any amounts
are to be distributed.
     (ii) With respect to Account balances accrued or vested after December 31,
2004, including Earnings thereon after that date, the Settlement Date shall be
the first day in January of the calendar year two (2) years following the year
of Separation from Service. However, no benefit shall be paid with respect to a
Deferral Period until the fifth anniversary of the commencement of the year in
which the Deferral Period amount is credited to such Participant’s Account. If a
Participant elects to change the form of Retirement payment for any one (1) or
more Deferral Periods, any distribution due as a result of Separation from
Service for any reason other than Disability or death shall not commence until a
date that is at least five (5) years later than the date the payment(s) would
otherwise have been made or begun for the applicable Account balances affected
by such change.
     (c) Form of Payment. The benefit payable under this Section 5.4 shall be
paid in a lump sum.
     (d) Change in Time of Payment
     (i) Solely with respect to Account balances accrued and vested as of
December 31, 2004, including Earnings thereon after such date, a Participant may
elect to defer receipt of his benefits for any one (1) or more Deferral Periods
under this Section 5.4 by specifying an alternate Settlement Date on a new
election form filed with the Committee. A Participant may further elect to
change the alternate Settlement Date, and such election shall supersede the
Participant’s most recent prior election provided it is filed with the Committee
at least two (2) calendar years prior to the year any amounts are to be
distributed. The Settlement Date shall not be later than the first day of the
month following the Participant’s attainment of age fifty-five (55), unless the
requirements of subsection (b) above have not been met as of this date.
5.5 Death Benefit
     (a) Solely with respect to Account balances accrued and vested as of
December 31, 2004, including Earnings thereon after such date, the following
provisions shall apply:
PAGE 11 — ANIXTER INC. DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



     (i) Preretirement. If a Participant has a Separation from Service due to
death, or if a Participant dies following the Participant’s Separation from
Service but prior to receiving all of the amounts payable under this Plan, the
Participating Employer shall pay to the Beneficiary a benefit equal to the
balance in the Participant’s Account as of the Valuation Date. After the
Valuation Date, Earnings shall continue to accrue at the Earnings Rate in effect
at the date of Separation from Service to the Settlement Date. The benefit shall
be paid in a single lump sum within sixty-five (65) days after the Valuation
Date.
     (ii) Postretirement. If a Participant dies following his Retirement, but
prior to receiving all amounts payable under this Plan, the Participating
Employer shall continue to pay benefits to the Beneficiary in the form
previously elected by the Participant for Retirement benefits. Earnings shall
continue to accrue at the Earnings Rate in effect at the date of Separation from
Service until all payments have been made under this Section 5.5. If payments
are made in monthly installments, the amount of the installments shall be
redetermined each January 1 based upon the remaining Account balance, the
remaining number of installments and the Earnings Rate.
     (b) Solely with respect to Account balances accrued or vested after
December 31, 2004, including Earnings thereon after that date, the following
provisions shall apply:
     (i) Death prior to age 55. If a Participant dies prior to attaining age
fifty-five (55), the Participating Employer shall pay to the Beneficiary the
Participant’s Account balance in a lump sum within sixty-five (65) days after
the Valuation Date. Earnings shall continue to accrue at the Earnings Rate in
effect at the date of Separation from Service to the Settlement Date.
     (ii) Death on or after age 55. If a Participant dies on or after attaining
age fifty-five (55), the Participating Employer shall pay to the Beneficiary the
Participant’s Account balance in the form previously elected by the Participant
for payments upon Retirement. Earnings shall continue to accrue at the Earnings
Rate in effect at the date of Separation from service until all payments have
been made under this Section 5.5. If payments are made in monthly installments,
the amount of the installments shall be redetermined each January 1 based upon
the remaining Account balance, the remaining number of installments and the
Earnings Rate.
5.6 Accounts of $5,000 or Less
     (a) Notwithstanding anything herein to the contrary and provided the
Participant is not a Key Employee, if the lump-sum amount of the Account balance
on the Valuation Date is five thousand dollars ($5,000) or less, the Committee
shall direct that payment of any benefit be made as soon as is administratively
feasible but not more than ninety (90) days after the date of Retirement,
Separation from Service, death or Disability; and in the form of a lump-sum
payment to the Participant. If the Participant is a Key Employee, payment of the
benefit shall be made as soon as allowable under Code Section 409A(a)(2)(B)(i).
     (b) Any payment under this Section 5.6 of Account balances accrued or
vested after December 31, 2004, including Earnings thereon after that date, must
result in the termination and liquidation of the entirety of the Participant’s
interest under the Plan, including all agreements, methods, programs, or other
arrangements with respect to which deferrals of compensation are
PAGE 12 — ANIXTER INC. DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



treated as having been deferred under a single nonqualified deferred
compensation plan under Code Section 409A.
5.7 Withholding on Benefit Payments
     The Participating Employer shall withhold from payments made hereunder any
taxes required to be withheld from such payments under federal, state or local
law.
5.8 Payment to Guardian
     If a Plan benefit is payable to a minor or a person declared incompetent or
to a person incapable of handling the disposition of property, the Committee may
direct payment of such Plan benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or person. The
Committee may require proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution of the Plan
benefit. Such distribution shall completely discharge the Committee and the
Participating Employer from all liability with respect to such benefit.
ARTICLE VI—OTHER DISTRIBUTIONS
6.1 Early Withdrawals
     A Participant may elect to have all or a portion of his Account distributed
before Retirement, Separation from Service, death or Disability as follows:
     (a) Early Withdrawal Election. A Participant may elect in a Participation
Agreement to withdraw all or any portion of the amount deferred with respect to
a Deferral Period plus Earnings thereon as of a date specified in the election.
Such date shall not be sooner than the fifth anniversary of the commencement of
the year in which the Deferral Period amount is credited to such Participant’s
Account and shall be the first day of the month.
     (b) Form of Payment. Early withdrawals shall be paid in a lump sum and
shall be charged to the Participant’s Account as a distribution.
     (c) Change to Early Withdrawal Election. A Participant who has made an
Early Withdrawal Election pursuant to (a) above, may file a new election form
with the Committee, specifying a new date on which to receive such Early
Withdrawal, or to cancel an existing Early Withdrawal Election. In addition,
solely with respect to Account balances accrued and vested as of December 31,
2004, including Earnings thereon after such date, a Participant who did not make
an Early Withdrawal Election on a Participation Agreement may subsequently make
such an election subject to the requirements herein.
     Any election made pursuant to this paragraph (c) shall supersede any prior
election provided:
     (i) With respect to Account balances accrued and vested as of December 31,
2004, including Earnings thereon after such date, it is filed with the Committee
at least two (2) calendar years prior to the year any amounts are to be
distributed; and
PAGE 13 — ANIXTER INC. DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



     (ii) With respect to Account balances accrued or vested after December 31,
2004, including Earnings thereon after that date, it is filed with the Committee
at least twelve (12) months prior to the date any amount is currently scheduled
to be distributed and the new specified date of withdrawal is at least five
(5) years later than the date the amount would have been distributed absent the
new election.
     (d) If a Participant has a Separation from Service, dies or becomes
Disabled prior to the designated Early Withdrawal date, the Participating
Employer shall disregard such Early Withdrawal date and pay the Participant or
the Beneficiary the benefit due pursuant to Article V.
6.2 Financial Hardship Distributions
     Notwithstanding any other provision of the Plan, payment from the
Participant’s Account may be made to the Participant or the Beneficiary, in the
sole discretion of the Committee, by reason of Financial Hardship. Such payment
shall not exceed the amount necessary to satisfy such emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution
after taking into account the extent to which such hardship is or may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s or Beneficiary’s assets, to the extent such
liquidation would not itself cause severe financial hardship. If such a
distribution is made, the Participant’s Deferral Commitment for the Deferral
Period in which the distribution is made shall be void and such Participant
shall not be eligible to make another Deferral Commitment until the Deferral
Period that commences at least twelve (12) months after such distribution. The
Settlement Date shall be no later than sixty-five (65) days after the date the
Financial Hardship is approved. Earnings on the amount to be distributed shall
continue to accrue at the Earnings Rate in effect at the time such Financial
Hardship is claimed to the Settlement Date.
6.3 Accelerated Distribution
     Solely with respect to Account balances accrued and vested as of
December 31, 2004, including Earnings thereon after such date, and
notwithstanding any other provision of the Plan, a Participant may request an
accelerated distribution as follows:
     (a) A Participant, at any time, shall be entitled to receive, upon written
request to the Committee, a lump-sum distribution equal to ninety percent (90%)
of the Account balance as of the Determination Date immediately preceding the
date on which the Committee receives notice pursuant to Section 11.10. The
remaining balance of ten percent (10%) shall be forfeited by the Participant. A
Participant who receives a distribution under this section shall not be eligible
to make another Deferral Commitment until the Deferral Period that commences at
least twelve (12) months after such distribution. The current Deferral
Commitment, if any, is irrevocable.
     (b) The amount payable under this section shall be paid in a lump sum
within sixty-five (65) days following the Committee’s receipt of notice by the
Participant. Following the death of a Participant, the Beneficiary may, at any
time, request an accelerated distribution under this section.
PAGE 14 — ANIXTER INC. DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



ARTICLE VII—BENEFICIARY DESIGNATION
7.1 Beneficiary Designation
     Each Participant shall have the right, at any time, to designate a
Beneficiary (both primary as well as contingent) to whom benefits under this
Plan shall be paid in the event of a Participant’s death prior to complete
distribution to the Participant of the benefits due under the Plan. Each
Beneficiary designation shall be in a written form prescribed by the Committee
and will be effective only when filed with the Committee during the
Participant’s lifetime.
7.2 Changing Beneficiary
     Any Beneficiary designation may be changed by a Participant without the
consent of the previously named Beneficiary, by the filing of a new designation
with the Committee. The filing of a new Beneficiary designation shall cancel all
designations previously filed.
7.3 No Beneficiary Designation
     If any Participant fails to designate a Beneficiary in the manner provided
above, if the designation is void, or if the Beneficiary designated by a
deceased Participant dies before the Participant or before complete distribution
of the Participant’s benefits, the Participant’s Beneficiary shall be the Person
in the first of the following classes in which there is a survivor:
     (a) The Participant’s surviving spouse;
     (b) The Participant’s children in equal shares, except that if any of the
children predeceases the Participant but leave issue surviving, then such issue
shall take by right of representation the share the parent would have taken if
living;
     (c) The Participant’s estate.
7.4 Effect of Payment
     Payment to the Beneficiary shall completely discharge the Participating
Employer’s obligations under this Plan.
ARTICLE VIII—ADMINISTRATION
8.1 Committee; Duties
     This Plan shall be administered by the Committee. The Committee shall have
such powers and duties as may be necessary to discharge its responsibilities.
These powers shall include, but not be limited to, interpreting the Plan
provisions; determining amounts due to any Participant, the rights of any
Participant or Beneficiary under this Plan and the amounts credited to a
Participant’s Account and the Earnings thereon; enforcing the right to require
any necessary information from any Participant; and any other activities deemed
necessary or helpful. Members of the Committee may be Participants under the
Plan.
PAGE 15 — ANIXTER INC. DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



8.2 Agents
     The Committee may, from time to time, employ agents and delegate to them
such administrative duties as it sees fit, and may from time to time consult
with counsel who may be counsel to the Company.
8.3 Binding Effect of Decisions
     The decision or action of the Committee with respect to any question
arising out of or in connection with the administration, interpretation and
application of the Plan and the rules and regulations promulgated hereunder
shall be final, conclusive and binding upon all Persons having any interest in
the Plan.
8.4 Indemnity of Committee
     To the extent permitted by applicable law, the Participating Employer shall
indemnify, hold harmless and defend the members of the Committee against any and
all claims, loss, damage, expense or liability arising from any action or
failure to act with respect to the Plan on account of such member’s service on
the Committee.
ARTICLE IX—CLAIMS PROCEDURE
9.1 Claim
     Any Person claiming a benefit (“Claimant”) under the Plan shall present the
request in writing to the Committee.
9.2 Initial Claim Review
     If the claim is wholly or partially denied, the Committee will, within a
reasonable period of time, and within ninety (90) days of the receipt of such
claim, or if the claim is a claim on account of Disability, within forty-five
(45) days of the receipt of such claim, provide the Claimant with written notice
of the denial setting forth in a manner calculated to be understood by the
Claimant:
     (a) The specific reason or reasons for which the claim was denied;
     (b) Specific reference to pertinent Plan provisions, rules, procedures or
protocols upon which the Committee relied to deny the claim;
     (c) A description of any additional material or information that the
Claimant may file to perfect the claim and an explanation of why this material
or information is necessary;
     (d) An explanation of the Plan’s claims review procedure and the time
limits applicable to such procedure and a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse
determination upon review; and
     (e) In the case of an adverse determination of a claim on account of
Disability, the information to the Claimant shall include, to the extent
necessary, the information set forth in Department of Labor
Regulation Section 2560.503-1(g)(1)(v).
PAGE 16 — ANIXTER INC. DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



     If special circumstances require the extension of the forty-five (45) day
or ninety (90) day period described above, the Claimant will be notified before
the end of the initial period of the circumstances requiring the extension and
the date by which the Committee expects to reach a decision. Any extension for
deciding a claim will not be for more than an additional ninety (90) day period,
or if the claim is on account of Disability, for not more than two additional
thirty (30) day periods.
9.3 Review of Claim
     If a claim for benefits is denied, in whole or in part, the Claimant may
request to have the claim reviewed. The Claimant will have one hundred eighty
(180) days in which to request a review of a claim regarding Disability, and
will have sixty (60) days in which to request a review of all other claims. The
request must be in writing and delivered to the Committee. If no such review is
requested, the initial decision of the Committee will be considered final and
binding.
     The Committee’s decision on review shall be sent to the Claimant in writing
and shall include specific reasons for the decision, written in a manner
calculated to be understood by the Claimant, as well as specific references to
the pertinent Plan provisions, rules, procedures or protocols upon which the
Committee relied to deny the appeal. The Committee shall consider all
information submitted by the Claimant, regardless of whether the information was
part of the original claim. The decision shall also include a statement of the
Claimant’s right to bring an action under Section 502(a) of ERISA.
     The Committee’s decision on review shall be made not later than sixty
(60) days (forty-five (45) days in the case of a claim on account of Disability)
after its receipt of the request for review, unless special circumstances
require an extension of time for processing, in which case a decision shall be
rendered as soon as possible, but not later than one hundred and twenty (120)
days (ninety (90) days in the case of a claim on account of Disability) after
receipt of the request for review. This notice to the Claimant shall indicate
the special circumstances requiring the extension and the date by which the
Committee expects to render a decision and will be provided to the Claimant
prior to the expiration of the initial forty-five (45) day or sixty (60) day
period.
     Notwithstanding the foregoing, in the case of a claim on account of
Disability: (i) the review of the denied claim shall be conducted by a named
fiduciary who is neither the individual who made the benefit determination nor a
subordinate of such person; and (ii) no deference shall be given to the initial
benefit determination. For issues involving medical judgment, the named
fiduciary must consult with an independent health care professional who may not
be the health care professional who decided the initial claim.
     To the extent permitted by law, the decision of the claims official (if no
review is properly requested) or the decision of the review official on review,
as the case may be, shall be final and binding on all parties. No legal action
for benefits under the Plan shall be brought unless and until the Claimant has
exhausted such Claimant’s remedies under this Article 9.
ARTICLE X—AMENDMENT AND TERMINATION OF THE PLAN
10.1 Amendment
PAGE 17 — ANIXTER INC. DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



     The Board may, at any time, amend the Plan in whole or in part provided,
however, that no amendment shall be effective to decrease or restrict the amount
credited to any Account maintained under the Plan as of the date of amendment,
nor shall any amendment be effective to decrease the Earnings Rate at which
amounts are credited to any Account balance existing as of the date of
amendment. Changes in the definition of “Earnings Rate” shall not become
effective before the first day of the calendar year which follows the adoption
of the amendment and at least thirty (30) days written notice of the amendment
has been given to each Participant.
10.2 Participating Employer’s Right to Withdraw
     The board of directors of each Participating Employer may at any time
withdraw from participating in the Plan if, in its judgment, the tax,
accounting, or other effects of continued participation would not be in the best
interests of the Participating Employer by instructing the Committee not to
accept any additional Deferral Commitments from its Participants. If such a
withdrawal occurs, the Plan shall continue to operate and be effective with
regard to Deferral Commitments entered into prior to the effective date of such
withdrawal.
10.3 Plan Termination
     The Board may terminate the Plan and accelerate the time and form of a
payment to Participants and Beneficiaries provided the acceleration of the
payment is made pursuant to a termination and liquidation of the Plan in
accordance with one of the following:
     (a) The termination and liquidation of the Plan within twelve (12) months
of a corporate dissolution taxed under Code Section 331 with the approval of a
bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A), provided that the amounts
deferred under the Plan are included in the Participants’ gross incomes in the
latest of the following years (or, if earlier, the taxable year in which the
amount is actually or constructively received):
     (i) The calendar year in which the Plan termination and liquidation occurs.
     (ii) The first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture.
     (iii) The first calendar year in which the payment is administratively
practicable.
     (b) The termination and liquidation of the Plan pursuant to irrevocable
action taken by the Board within the thirty (30 days) preceding or the twelve
(12) months following a change in control event (as defined in Treas. Reg.
Section 1.409A-3(i)(5)(i)), provided that this paragraph will only apply to a
payment under a Plan if all agreements, methods, programs, and other
arrangements sponsored by the Company or any Participating Employer immediately
after the time of the change in control event with respect to which deferrals of
compensation are treated as having been deferred under a single plan under Code
Section 409A are terminated and liquidated with respect to each Participant that
experienced the change in control event, so that under the terms of the
termination and liquidation all such Participants are required to receive all
amounts of compensation deferred under the terminated agreements, methods,
programs, and other arrangements within twelve (12) months of the date the Board
or the board of a Participating
PAGE 18 — ANIXTER INC. DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



Employer irrevocably takes all necessary action to terminate and liquidate the
agreements, methods, programs, and other arrangements. Solely for purposes of
this paragraph, the applicable Participating Employer with the discretion to
liquidate and terminate the agreements, methods, programs, and other
arrangements is the Participating Employer that is primarily liable immediately
after the transaction for the payment of the deferred compensation.
     (c) The termination and liquidation of the Plan, with respect to each
Participating Employer, provided that:
     (i) The termination and liquidation does not occur proximate to a downturn
in the financial health of the Participating Employer, as applicable;
     (ii) The Participating Employer and the Company, if applicable, terminates
and liquidates all agreements, methods, programs, and other arrangements
sponsored by the Participating Employer or Company that would be aggregated with
any terminated and liquidated agreements, methods, programs, and other
arrangements under Code Section 409A if the same Participant had deferrals of
compensation under all of the agreements, methods, programs, and other
arrangements that are terminated and liquidated;
     (iii) No payments in liquidation of the Plan are made within twelve
(12) months of the date the Participating Employer or Company take all necessary
action to irrevocably terminate and liquidate the Plan other than payments that
would be payable under the terms of the Plan if the action to terminate and
liquidate the Plan had not occurred;
     (iv) All payments are made within twenty-four (24) months of the date the
Participating Employer or Company take all necessary action to irrevocably
terminate and liquidate the Plan; and
     (v) The Participating Employer or Company do not adopt a new plan that
would be aggregated with any terminated and liquidated plan under Code
Section 409A if the same Participant participated in both plans, at any time
within three (3) years following the date the Participating Employer or Company
take all necessary action to irrevocably terminate and liquidate the Plan.
     (d) Such other events and conditions as the Commissioner may prescribe in
generally applicable guidance published in the Internal Revenue Bulletin.
     (e) Delayed Distribution. If the termination of the Plan does not meet one
of the requirements described in subparagraphs (a), (b), (c), or (d) above,
distributions after the termination of the Plan shall occur at the same time and
in the same manner as if the Plan had not been terminated.
     (f) Participants shall continue to accrue Earnings on their Account to the
Settlement Date as if the Plan had not been terminated.
ARTICLE XI—MISCELLANEOUS
11.1 Unfunded Plan
PAGE 19 — ANIXTER INC. DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



     This Plan is intended to be an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of “management or
highly-compensated employees” within the meaning of Sections 201, 301, and 401
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
and therefore to be exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA. Accordingly, the Board may terminate the Plan and no further benefits
shall accrue hereunder, or the Board may remove certain employees as
Participants, if it is determined by the United States Department of Labor, a
court of competent jurisdiction or an opinion of counsel that the Plan
constitutes an employee pension benefit plan within the meaning of Section 3(2)
of ERISA (as currently in effect or hereafter amended) which is not so exempt.
If the Plan is terminated under this Section 11.1, all ongoing Deferral
Commitments shall terminate, no additional Deferral Commitments will be accepted
by the Committee, and the amount of each Participant’s Account balance shall be
distributed to such Participant at such time and in such manner as the
Committee, in its sole discretion, determines, subject to Section 10.3(d).
11.2 Unsecured General Creditor
     Participants and their Beneficiaries, heirs, successors and assigns shall
have no secured legal or equitable rights, interest or claims in any property or
assets of a Participating Employer, nor shall they be Beneficiaries of, or have
any rights, claims or interests in any life insurance policies, annuity
contracts or the proceeds therefrom owned or which may be acquired by a
Participating Employer. Except as may be provided in Section 11.3, such
policies, annuity contracts or other assets of a Participating Employer shall
not be held under any trust for the benefit of the Participants, their
Beneficiaries, heirs, successors or assigns, or held in any way as collateral
security for the fulfilling of the obligations of a Participating Employer under
this Plan. Any and all of a Participating Employer’s assets and policies shall
be and remain unrestricted by this Plan. A Participating Employer’s obligation
under the Plan shall be that of an unfunded and unsecured promise to pay money
in the future.
11.3 Trust Fund
     Each Participating Employer shall be responsible for the payment of all
benefits provided under the Plan to Participants in its employ. At its
discretion, the Participating Employer may establish one (1) or more trusts,
with such trustees as the Participating Employer may approve, for the purpose of
providing for the payment of such benefits. Although such trust or trusts may be
irrevocable, the assets thereof shall be subject to the claims of all the
Participating Employer’s creditors in the event of insolvency. To the extent any
benefits provided under the Plan are paid from any such trust, the Participating
Employer shall have no further obligation to pay such benefits. If not paid from
a trust, any benefits provided under the Plan shall remain the obligation of,
and shall be paid by, the Participating Employer.
11.4 Nonassignability
     Neither a Participant nor any other Person shall have the right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, hereby expressly declared to be unassignable and nontransferable. No part
of the amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other Person, nor be transferable by
operation of law in the event of a Participant’s or any other Person’s
bankruptcy or insolvency.
11.5 Compliance with Internal Revenue Code Section 409A
PAGE 20 — ANIXTER INC. DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



     All provisions in this document shall be interpreted, to the extent
possible, to be compliant with Code Section 409A. However, in the event any
provision of this Plan is determined to not be in compliance with Code
Section 409A and any regulations or other guidance promulgated thereunder, such
provision shall be null and void to the extent of such noncompliance.
11.6 Not a Contract of Employment
     The terms and conditions of this Plan shall not constitute a contract of
employment between the Participating Employer and the Participant, and the
Participant (or the Participant’s Beneficiary) shall have no rights against the
Participating Employer except as may otherwise be specifically provided herein.
Nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of a Participating Employer or to interfere with the
absolute and unrestricted right of a Participating Employer to discipline or
discharge a Participant at any time.
11.7 Protective Provisions
     A Participant will cooperate with the Participating Employer by furnishing
any and all information requested by the Participating Employer in order to
facilitate the payment of benefits hereunder, by taking such physical
examinations as the Participating Employer may deem necessary and by taking such
other actions as may be requested by such Participating Employer.
11.8 Governing Law
     The provisions of this Plan shall be construed and interpreted according to
the laws of the State of Illinois, without reference to its conflicts of laws
provisions, except as preempted by federal law.
11.9 Validity
     If any provision of this Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provisions had never been inserted herein.
11.10 Notice
     Any notice or filing required or permitted under the Plan shall be
sufficient if in writing and hand delivered, or sent by registered or certified
mail, to any member of the Committee. Such notice shall be deemed given as of
the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark on the receipt for registration or certification. Mailed notice to
the Committee shall be directed to the Company’s corporate headquarters address.
Mailed notice to a Participant or Beneficiary shall be directed to the
individual’s last known address in the Participating Employer’s records.
PAGE 21 — ANIXTER INC. DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



11.11 Successors
     The provisions of this Plan shall bind and inure to the benefit of each
Participating Employer and its successors and assigns. The term successors as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise acquire all or
substantially all of the business and assets of a Participating Employer, and
successors of any such corporation or other business entity.

              ANIXTER INC.
 
       
 
  By:   /s/ Bradd Easton 
 
       
 
      Its
 
  Title:    Asst. Secretary and Associate General Counsel
 
       
 
       
 
  Dated:   December 23, 2008
 
       

PAGE 22 — ANIXTER INC. DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



APPENDIX A—CALCULATION OF EARNINGS AND PERFORMANCE-BASED ENHANCEMENT

         
ADB Factor*
  =   [Days in Month – Day of Month + 1]
 
                     Days in Month
 
       
 
      (Round to 10 Decimal Places)
 
       
Earnings Factor
  =   Earnings Rate ÷ 12
 
       
 
      (Round to 10 Decimal Places)
 
       
Earnings
  =   Earnings Factor x
 
       
 
      [Account Balance at Beginning of Month + Transaction 1 x ADB Factor 1
(Rounded to 2 Decimal Places)
 
       
 
      + Transaction 2 x ADB Factor 2 (Rounded to 2 Decimal Places)
 
       
 
      + Transaction 3 x ADB Factor 3 (Rounded to 2 Decimal Places)]
 
       
 
      (Round to 2 Decimal Places)
 
       
Account Balance at End of Month
  =   Account Balance at Beginning of Month + Deferrals During Month + Earnings
– Distributions

     
Performance-Based Enhancement –Credited at End of Each Quarter
  (Account Balance at Beginning of Quarter + Deferrals – Distributions) x
Performance Basis Points
÷ 100) ÷ 100

 

NOTE  
*  Separate ADB Factor for each transaction. The term “transaction” includes
Participant and Employer deferrals, benefit payments, withdrawals, and any other
type of distribution.

EXHIBIT A.1

 



--------------------------------------------------------------------------------



 



APPENDIX A—CALCULATION OF EARNINGS USING
AVERAGE DAILY BALANCE
EXAMPLE
ASSUMPTIONS

         
March 31 Account Balance
  $ 10,000  
April 14 Deferral
  $ 1,000  
April Earnings Rate
    8 %

Step 1. Calculate the monthly Earnings factor: Earnings Rate ¸ 12
.08 ¸ 12 = .0066666667
Step 2. Calculate Earnings during April

  A.   Calculate the average daily balance (ADB) for the Deferral
[Deferral x (Days in the month – Deferral date + 1)]
                                     Days in the month

             
 
  $1,000 x (30 – 14 + 1) = $566.67      
 
    30      

  B.   Calculate the total ADB (beginning balance plus the ADB for each
Deferral).

$10,000 + $566.67 = $10,566.67
 
          C.   Calculate the Earnings for the month (Total ADB x Earnings
factor).

$10,566.67 x 0.0066666667 = $70.44

Step 3. Calculate the Account balance as of April 30 (prior balance + Deferrals
+ Earnings)
$10,000 + $1000 + $70.44 = $11,070.44
EXHIBIT A.2

 